DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
Claim Status
Claims 1-18 are pending in the current application. Claims 1-3 and 13-15 have been withdrawn.
Claim Interpretation
With regard to Claim 16, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “for sensing, detecting, and/or selectively capturing phosphate from water” is not given patentable weight.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 11, the claim recites a definition of R”, but no compounds are present which require R”. Therefore, Claim 11 is indefinite. The Examiner suggests removing the definition of R” for the claim to be allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 2003/0095922).

    PNG
    media_image1.png
    202
    363
    media_image1.png
    Greyscale

With regard to Claims 4, 10, and 16, Raymond discloses hydroxypyridinone and hydroxyprimidone chelating agents and gadolinium (Gd) (III) complexes of these agents, which are useful as contract enhancing agents for magnetic resonance imaging (Abstract). Raymond discloses a ligand or a rare earth metal complex of the ligand of Formula Id above from [0113], with R1-R4, E, A, and Z set forth in [0104]). With the 4 is an H, and the selection of R1-R3, E, A, and Z corresponds to 1,2-HOPO (Claims 4f, 10, and 16).
However, Raymond is silent to the ligand or rare earth metal complex of the ligand is selected comprising the amide spacers on each arm and the R’ group in Claims 4f, 10, and 16.
Raymond further discloses that R5 in the formula above is exemplary of a moiety referred to herein as “scaffold”, wherein R5 is a substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, or substituted or unsubstituted aryl ([0114]). Raymond provides an example of a derivatized scaffold R5 in Figure 8 ([0033], [0174]) in which R5 comprises an amide group and an R3 group.

    PNG
    media_image2.png
    655
    490
    media_image2.png
    Greyscale


Furthermore, Raymond discloses that the R3 group may be a linking member, an aryl group substituent, H, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroalkyl, hydroxyl, carboxy, amide, ester, and amino groups ([0104]). As the R3 group in Figure 8 of Raymond corresponds to the R’ Claims 4f, 10, and 16, one of ordinary skill in the art could immediately envisage the R3 group to be an alkyl group substituted with an amino, hydroxyl, or amide group. See MPEP § 2131.02(III).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ligand or rare earth metal complex of the ligand to be selected comprising Formula Id, when R--4 is an H, and the selection of R1-R3, E, A, and Z corresponds to 1,2-HOPO, with R5 comprising the amide spacers on each arm and the R3 group being an alkyl group substituted with an amino, hydroxyl, or amide group, as taught by Raymond, since one of ordinary skill in the art would immediately envisage the claimed compound of Claims 4f, 10, and 16 from the teachings of Raymond. See MPEP § 2131.02(III).
Raymond further discloses that the ligands may be used as a device by attaching the ligands to a targeting moiety for binding to a target tissue or target region ([0058], [0085], [0114], [0313], Claim 16).
However, if Raymond is silent to the ligand or rare earth metal complex of the ligand being used as a device, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ligand or rare earth metal complex of the ligand to be used as a device, for binding to a target tissue or target region for use in magnetic resonance imaging applications (Claim 16).
With regard to Claim 12a), Raymond discloses hydroxypyridinone and hydroxyprimidone chelating agents and gadolinium (Gd) (III) complexes of these agents, which are useful as contract enhancing agents for magnetic resonance imaging (Abstract). Raymond discloses a ligand or a rare earth metal complex of the ligand of 1-R4, E, A, and Z set forth in [0104]). With the exception of the amide spacers on each arm and the R’ group, Formula Id of Raymond reads on the claimed structure when R--4 is an H, and the selection of R1-R3, E, A, and Z corresponds to catecholamide (CAM).
However, Raymond is silent to the ligand or rare earth metal complex of the ligand is selected comprising the amide spacers on each arm and the R’ group in Claim 12a.
Raymond further discloses that R5 in the formula above is exemplary of a moiety referred to herein as “scaffold”, wherein R5 is a substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, or substituted or unsubstituted aryl ([0114]). Raymond provides an example of a derivatized scaffold R5 in Figure 8 ([0033], [0174]) in which R5 comprises an amide group and an R3 group.
Furthermore, Raymond discloses that the R3 group may be a linking member, an aryl group substituent, H, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroalkyl, hydroxyl, carboxy, amide, ester, and amino groups ([0104]). As the R3 group in Figure 8 of Raymond corresponds to the R’ group of Claim 12a, Raymond explicitly states that the R3 group may be a hydrogen.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ligand or rare earth metal complex of the ligand to be selected comprising Formula Id, when R--4 is an H, and the selection of R1-R3, E, A, and Z corresponds to CAM, with R5 comprising the amide spacers on each arm and the R3 group being hydrogen, as taught by Raymond, since one of ordinary skill in the art Claim 12a from the teachings of Raymond. See MPEP § 2131.02(III).
With regard to Claim 18, Raymond discloses wherein the device comprises a sensor or detector having the ligand or the rare earth metal complex of the ligand attached thereto ([0005], [0058], [0114], the ligands when attached to a targeting moiety may be used as a detector for detecting a target tissue such as a tumor.
Allowable Subject Matter
Claims 5-9 and 17 are allowable, and Claim 11 will be allowable once the 112(b) rejection is addressed. The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-7 are allowable for the reasons Applicant argued in the submission filed 26 October 2020. Claims 8 and 9 are allowable since one of ordinary skill in the art would not immediately envisage the R’ groups being quaternary ammonium compounds from the teachings of Raymond. Claims 11 and 17 are allowable for the reasons set forth in the Final Office Action dated 24 July 2020.
Response to Arguments
Applicant has not submitted any new arguments with the Request for Continued Examination filed 24 November 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777